  8:20-cr-00114-RFR-SMB Doc # 76 Filed: 12/16/20 Page 1 of 4 - Page ID # 340


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:20CR114

          v.
                                                            MEMORANDUM
CHRISTIAN GONZALEZ-GARDEA and                                AND ORDER
PEDRO ADOLFO ROBLES,

                     Defendants.


      This matter is before the Court on individual motions to suppress (Filing Nos. 35
and 38) filed respectively by defendants Pedro Adolfo Robles (“Robles”) and Christian
Gonzalez-Gardea (“Gonzalez-Gardea”). Both seek to suppress evidence obtained as a
result of two separate traffic stops on January 29, 2020, in Seward County, Nebraska.

      On September 25, 2020, the magistrate judge 1 held a joint evidentiary hearing on
the pending motions to suppress. On November 16, 2020, she issued her Findings and
Recommendation (Filing No. 72) pursuant to 28 U.S.C. § 636(b)(1), recommending
Robles’s motion be denied in its entirety and Gonzalez-Gardea’s motion be granted in part
and denied in part. More specifically, she recommends the Court suppress “any statements
[Gonzalez-Gardea] made after [Sergeant Kevin] Beattie left the patrol car to speak with
[Stephanie] Davis” until the time Sherriff Michael Vance gave Gonzalez-Gardea the
warnings required by Miranda v. Arizona, 384 U.S. 436 (1966).

      In making her recommendation, the magistrate judge advised the parties that they
had fourteen days to object and that any untimely objection could be waived. See
NECrimR 59.2(a). Section 636(b)(1) requires the Court to “make a de novo review of . . .



      1
       The Honorable Susan M. Bazis, United States Magistrate Judge for the District of
Nebraska.
  8:20-cr-00114-RFR-SMB Doc # 76 Filed: 12/16/20 Page 2 of 4 - Page ID # 341




specified proposed findings or recommendations to which objection is made.” The Court
can then “accept, reject, or modify, in whole or in part, the findings or recommendations
made by the magistrate judge.” Id.; accord Fed. R. Crim. P. 59(b)(3).

       Absent a timely objection, however, further review is unnecessary. See Peretz v.
United States, 501 U.S. 923, 939 (1991); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609,
619-20 (8th Cir. 2009) (“[T]he failure to file objections eliminates not only the need for de
novo review, but any review by the district court.”); see also Fed. R. Crim. P. 59 (a) and
(b)(2) (explaining the failure to timely object waives the right to review); NECrimR 59.2(a)
and (e).

       Here, only Gonzalez-Gardea has objected (Filing No. 73) to the magistrate judge’s
findings and recommendation, and he raises just two specific objections. 2 Gonzalez-
Gardea objects to (1) “the holding the defendants [sic] statements at a mechanic shop
should not be suppressed after the defendant was taken into custody, driven several miles
to another location, and interviewed” and (2) “[t]he holding that the officers were not trying
to circumvent Miranda through roadside questioning when there was no evidence offered
by the government to indicate the officers were not trying to circumvent Miranda.”

       In support, Gonzalez-Gardea relies on United States v. Ollie, 442 F.3d 1135, 1142
(8th Cir. 2006), in which the Eighth Circuit concluded Justice Kennedy’s controlling
concurrence in Missouri v. Seibert, 542 U.S. 600, 621-22 (2004) (Kennedy, J., concurring
in the judgment), requires the suppression of “post-warning statements . . . where the police
intentionally use[] [a] two-step interrogation technique to render Miranda warnings
ineffective” unless they take sufficient “curative measures.” Gonzalez-Gardea asks the
Court to suppress “the statements given by Gonzalez-Gardea at the shop when being
questioned by Sheriff Vance.”



       2
           Any other objections are deemed waived without further review.

                                              2
  8:20-cr-00114-RFR-SMB Doc # 76 Filed: 12/16/20 Page 3 of 4 - Page ID # 342




       After careful de novo review of the parties’ submissions and the balance of the
record in this case, the Court finds no error in the magistrate judge’s conclusions. As the
magistrate judge noted, Gonzalez-Gardea did not make any incriminating statements or
“admissions at the scene of the traffic stop used to illicit a later admission.” The same was
true during transport. See Bobby v. Dixon, 565 U.S. 23, 31 (2011) (“[T]here is no concern
here that police gave [the defendant] Miranda warnings and then led him to repeat an
earlier murder confession, because there was no earlier confession to repeat.”). Indeed, in
his brief in support of his objections, Gonzalez-Gardea focuses on the questions he was
asked before being Mirandized, not any answer he gave or admission he made. Gonzalez-
Gardea does not cite any authority for broadly applying Seibert or Ollie in such a situation.

       To the contrary, the decision in Seibert was a reaction to a concerted effort by some
police officers to manipulate the holding in Oregon v. Elstad, 470 U.S. 298, 318 (1985),
“that a suspect who has once responded to unwarned yet uncoercive questioning is not
thereby disabled from waiving his rights and confessing after he has been given the
requisite Miranda warnings.”

       In response to Elstad, some police officers began to conduct “question-first”
       interrogations, where officers would intentionally refrain from giving the
       Miranda warnings to suspects in custody. Once the police elicited a
       confession (which they knew to be inadmissible), they would then give the
       warnings. The suspect would generally confess again. If those confessions
       were then challenged, courts relying on Elstad would often uphold their
       admissibility.

Ollie, 442 F.3d at 1141 (citing Seibert, 542 U.S. at 609-611). That practice led the Seibert
Court to reconsider “the permissibility of a two-step interrogation technique.” Id. As noted
above, under Justice Kennedy’s controlling concurrence in Seibert, “[w]hen an interrogator
uses this deliberate, two-step strategy, predicated upon violating Miranda during an
extended interview, postwarning statements that are related to the substance of prewarning
statements must be excluded absent specific, curative steps.” Seibert, 542 U.S. at 621
(Kennedy, J., concurring in the judgment).

                                             3
  8:20-cr-00114-RFR-SMB Doc # 76 Filed: 12/16/20 Page 4 of 4 - Page ID # 343




       Given the totality of the circumstances in this case, the Court does not agree with
Gonzalez-Gardea that his post-Miranda statements to Sheriff Vance must be suppressed as
part of a deliberate attempt to circumvent Miranda. “[T]he key to Seibert is whether the
police officer’s technique was a ‘designed,’ ‘deliberate,’ ‘intentional,’ or ‘calculated’
circumvention of Miranda.” United States v. Black Bear, 422 F.3d 658, 664 (8th Cir.
2005). “In this case, no two-step interrogation technique of the type that concerned the
[Supreme] Court in Seibert undermined the Miranda warnings [Gonzalez-Gardea]
received.” Bobby, 565 U.S. at 31; see also United States v. Hernandez-Hernandez, 384
F.3d 562, 566 (8th Cir. 2004) (declining to apply Seibert in the absence of an intentional
withholding of Miranda warnings as part of a nefarious plot).

      Based on the foregoing,

      IT IS ORDERED:
      1.     Defendant Christian Gonzalez-Gardea’s Objections (Filing No. 73) are
             overruled.
      2.     The Findings and Recommendation (Filing No. 72) are accepted in their
             entirety.
      3.     Gonzalez-Gardea’s Motion to Suppress (Filing No. 38) is granted in part and
             denied in part as set forth in the Findings and Recommendation.
      4.     Defendant Pedro Adolfo Robles’s Motion to Suppress (Filing Nos. 35) is
             denied in its entirety.

      Dated this 16th day of December 2020.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge




                                            4
